Citation Nr: 0325489	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1974, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied entitlement to an evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD).  

In an August 2001 decision, the Board determined that an 
increased rating for PTSD was intertwined with a claim of 
secondary service connection for drug or alcohol dependency.  
Because of a stay in effect on claims involving secondary 
service connection for drug or alcohol use, the Board 
deferred adjudication of the PTSD rating.  The stay has been 
lifted and the case may now be adjudicated.  

In its August 2001 decision, the Board noted that a new claim 
of entitlement to service connection for gastrointestinal 
problems including ulcers, possibly secondary to service-
connected headaches, had not yet been addressed.  This is 
referred to the RO for appropriate action.  

The veteran has asserted that his polysubstance dependence is 
secondary to PTSD and has submitted supporting medical 
evidence.  This issue is referred to the RO for adjudication. 


FINDING OF FACT

The veteran's PTSD is currently manifested by total 
occupational and social impairment, marginal judgment, and 
grossly inappropriate behavior.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection was established for PTSD in an April 1985 
rating decision and a 30 percent rating was assigned under 
Diagnostic Code 9411.  In a November 1986 rating decision, a 
temporary 100 percent evaluation was granted from August to 
October 1986 because of a hospitalization for PTSD.  
Thereafter a 30 percent rating was continued at various 
times.  In March 1990, the Board denied a rating in excess of 
30 percent for PTSD. 

The veteran was admitted to a VA hospital for drug 
rehabilitation in September 1992.  The report notes that the 
veteran received Social Security Administration (SSA) 
disability benefits and that six Axis I diagnoses were given.  
These were cocaine dependence; opioid dependence; cannabis 
dependence; depressive disorder; PTSD; and, nicotine 
dependence, in that order.  The veteran's first Global 
Assessment of Functioning (GAF) score was assigned, which was 
36, and was felt to have been 32 in the past year [according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (hereinafter DSM IV), 
a score of 31 to 40 is indicative of impairment in reality 
testing or major impairment in work, judgment, thinking, or 
mood, i.e., is unable to work.  See 38 C.F.R. § 4.125 
(2002)].

The RO again denied an increased rating for PTSD in August 
1993.  The veteran reapplied for an increased rating in March 
1997.

The veteran underwent VA hospitalization from April to May 
1997.  The report notes that the veteran had also been 
psychiatrically hospitalized during February and March 1997.  
The report notes that the veteran showed the full range of 
PTSD symptoms during his stay.  His GAF was 52 on admission 
and 54 on discharge [according to DSM IV, a GAF score of 51 
to 60 is indicative of moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  38 C.F.R. 
§ 4.125 (2002)].  The report also reflects that the veteran 
had a history of cocaine dependency that was most likely 
secondary to his PTSD.

According to a January 1998 VA PTSD compensation and pension 
examination report, the veteran had been getting PTSD 
outpatient treatment support for 12 years.  He was on 
numerous medications and had not responded very well to them.  
He claimed that he had trouble with flashbacks and nightmares 
but denied delusions or hallucinations and he appeared to be 
oriented to time, person, and place.  He felt prone to 
violent outbursts.  He also claimed sexual difficulties.  The 
Axis I diagnoses were PTSD, chronic, delayed, and chronic 
substance abuse disorder in remission.  No GAF score was 
assigned.  

In April 1998, the RO assigned a temporary total evaluation 
for PTSD from April 7, 1997 to June 1, 1997, because of the 
veteran's hospitalization for PTSD.  

In May 1998, the veteran requested an increased rating for 
PTSD.  Thereafter, the RO sought treatment records from 
sources identified by the veteran.  Records received from the 
Vet Center reflect treatment at various times for PTSD.  VA 
outpatient treatment reports reflect treatment for conditions 
other than PTSD; however, sleep trouble (possibly caused by 
PTSD) is also noted in some of these records.  

The veteran underwent VA hospitalization in June 1998 for 
substance abuse rehabilitation.  A GAF score of 55 was 
assigned.  

While undergoing an inpatient detoxification in January 1999 
at a VA facility, the veteran underwent a psychiatric 
assessment.  The examiner noted depression and other PTSD 
features, but felt that the veteran was oriented and 
exhibited good judgment.  The examiner assigned five Axis I 
diagnoses, the fifth being PTSD, and assigned a GAF score of 
31 at the time of admission.  

In February 1999, the RO denied an increased rating for PTSD.  

An October 1999 report from a correctional facility reflects 
an Axis I diagnosis of polysubstance dependence.  

In December 1999, the veteran requested an increased rating 
and submitted written statements from incarcerated 
acquaintances who reported that the veteran was affected by 
nightmares and other PTSD symptoms during recent years.  

In March 2000, the RO denied an increase rating for PTSD.  In 
April 2000, the veteran submitted a notice of disagreement 
(NOD).  

In June 2000, the RO received VA inpatient and outpatient 
treatment reports that reflect PTSD treatment at various 
times.  These reports mention that the veteran tended to 
isolate himself, that he had intrusive thoughts of Vietnam, 
and that he was anxious or had anxiety.

In February 2001, the veteran submitted evidence of 
prescription medications.

In an April 2001 written presentation, the veteran's 
representative argued that PTSD precluded any employment.  

In an August 2001 decision, the Board noted that a stay was 
in effect on claims involving secondary service connection 
for drug or alcohol use and deferred adjudication of that 
issue.  

In December 2001, the veteran submitted a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability.  He reported that he had last worked in 1981 
and that he became too disabled to work in 1983.  He 
indicated that he did not leave his employment in 1981 
because of any disability.  

In September 2002, the Board requested that the veteran 
undergo a fresh VA compensation and pension examination.  
Thereafter, additional VA clinical records were received.  
These reflect continued medication and treatment for PTSD.  A 
March 2000 psychology assessment was obtained that reflects 
that Axis I diagnoses of alcohol dependence, PTSD, relational 
problems, and nicotine dependence, in that order.  A GAF 
score of 36 was assigned.  

The veteran underwent a VA mental disorders compensation and 
pension examination in January 2003.  The examiner reviewed 
the claims file and noted his/her previous care of this 
veteran.  The examiner noted that she/he had assigned a GAF 
score of 54 in May 1997, but now felt that this score had 
been too high.  During the examination, the veteran reported 
problems with mood swings and he recited his current 
medications.  He reported that he usually isolated himself 
from others, but that he did have a girlfriend.  The examiner 
noted that the veteran was casually dressed, alert, oriented, 
and that his speech was normal.  His affect was anxious and 
depressed.  He seemed very limited socially.  He reported 
lapses in judgment and had apparently acted aggressively 
toward his girlfriend, even while on his medications.  The 
examiner felt that the veteran's insight was fair but that 
his judgment was marginal although he did not present a 
danger to himself or others and he was competent to manage 
funds.  The primary Axis I diagnosis was PTSD, chronic, 
severe.  Cocaine dependence in full remission was also given 
as an Axis I diagnosis, and the examiner felt that PTSD had 
caused the veteran's substance abuse problems.   The 
veteran's GAF score was 42.   

In April 2003, the RO received additional VA outpatient 
treatment reports reflecting treatment at various times.  
Significantly, a November 2001 report notes that along with 
PTSD and polysubstance dependence in remission, a diagnosis 
of bipolar disorder was given.  The report notes that the 
veteran had recently tried to work again but had lasted only 
3 days because of noise and people who bothered him.  He 
reported that he charged $1,000 on his credit card for 
various items and then gave all the items away.  The examiner 
adjusted the veteran's medication in response to manic 
symptoms.  A May 2002 report notes that his girlfriend moved 
out because of his temper outbursts.  

II.  Veterans Claims Assistance Act of 2000 (VCAA) 

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO has, at 
various times since enactment of the VCAA, attempted to 
obtain any medical record identified by the veteran and has 
notified the veteran of those attempts and of the records 
obtained as a result.  Inasmuch as the Board's decision 
herein represents a full grant of the benefits sought, the 
Board deems the duty to assist and to notify to be satisfied.  

III.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2002).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2002).

The veteran's PTSD has been rated 30 percent disabling under 
Diagnostic Code 9411 for the entire appeal period.  Under the 
rating criteria for PTSD, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (CAVC) issued 
important guidance in the application of the current 
psychiatric rating criteria.  The CAVC stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The CAVC 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the CAVC also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

The veteran' PTSD has been manifested throughout the appeal 
period by total occupational and social impairment, marginal 
judgment, and grossly inappropriate behavior.  During the 
current appeal period, GAF scores of 42 and 36 were assigned.  
Either of these scores represents total occupational 
impairment.  While a GAF score of 42 represents only serious 
social impairment as opposed to the major social impairment 
that a GAF score of 36 connotes, it is unclear whether either 
serious or major social impairment represents total social 
impairment.  Resolving any remaining doubt on this question 
in favor of the veteran, the Board finds that total social 
impairment is also shown.  

Marginal judgment was noted in the recent VA compensation and 
pension examination report.  Behavior evincing marginal 
judgment was also shown in a VA outpatient treatment report 
that notes that the veteran gave away $1000 in merchandise, a 
factor clearly outside of the specific rating criteria.  
Mauerhan, supra.  Moreover, considering the veteran's 
financial status, this much generosity also evinces grossly 
inappropriate behavior and might even raise the question of 
competency to manage his funds. 

Comparing the symptoms attributed to PTSD with the criteria 
of the rating schedule, the Board finds that the criteria for 
a 100 percent disability rating under Diagnostic Code 9411 
are more nearly approximated.  This conclusion is reached on 
the basis of total occupational and social impairment, as 
opposed to merely a showing of some impairment, which is the 
stated threshold requirement for a 70 percent rating.  

As a 100 percent schedular rating has been assigned herein, 
the Board need not address the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b).  The veteran has asserted 
that he is unable to work due to the combined impact of his 
service-connected disabilities.  As this decision grants a 
100 percent schedular rating for PTSD, the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) is moot.  
38 C.F.R. § 4.16 precludes assignment of both a 100 percent 
schedular rating and a TDIU rating.  


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the laws and regulations concerning the payment of 
monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

